814


5.
‘0               OFFICE OF THE A’ITORNEY GENERAL OF TEXAS
                                  AUSTIN
t
   bcrrrr,GYM(    -‘_
j- &wuluwe




                                                                  .   I
                                                              815
                                                     _~._..
                                                -7
Honorable     060.     If. Sheppakd   paw   2




     Yloe’ . This oontraot form is an agreeneat providing
     ior the operation by the contractor of vessels o?%sd
     bFth8 Zar Shipping Admlniatration and/or other lJ.
     S. Governmental Agenoies.

          '2. Contract Form TC.AA-4-42 (Time.Charter Agree-
     sent) oaptloned *Servlos  Agreement for Vessels time-
     ohar~ered from otherr by ths Yiar Shlppw Admlnistra-
     tion.' This iorol of contract  provides tar the oper-
     ation by the oontraotor as agent for the government
     of V8sS81S  privately zrnad bn others, but wtioh are
     andor time-oharir=erto the Yar Shlpplng Mminlstratlon
     and/or other 0. S. Gorermsatal   Agenoies.
            (I
             . . .
         "The Tar Sh.ippln&Mmlnistration claims that it
     in the purohsaer, the steamship oo.spanlesmerely
     aoting as *agsntsg andi therefore, sales to their
     vessels ars exempt from allyVedersl, State and Local
     salen end use tsrx.   .\ooordlnGlgthe steanshlp
     oompanles will not honor any such taxes included
     on the sales invoices.
            * . '. .

         Will you kindly review this question and adrlse
     if the sales of gasoline in Texas, as set out above,,
     may be nade free of the Texas Xotor Fuel Tax, and,
     it so, the form of oertiflaate, ii 3ny, thst will be
     required 5.nsupport of suoh sales.*
        The legal Incidence of our motor fuel tax is upon
the ultimate user or conauner of the.notor, fuel for the
propulsion or motor vehioles upon the highwsjrsof the
State oi Texas, and not upon the seller or vendor of motor
ruei.  Artiole 706Jib-2(a)V. A, C. 'S.

        The War Shipping Administration was established
by ereoutive order on February 7, 1442, to control the
operation, urchase,charter, rsquiuitlon, and use oi all
ooean vesseP s under the ilac or aonhrol of the United
Ststss (with 6ertain axoeptlons not neoessary to mntlon
here) .This agency was established by virtue of the
authority vested in the Fresldent by the Co%tftution and
ststutes of the .United States. Sin00 it is an agency
or Instrumentality of the federal government, It has the
s3m-9implied o9nstitutione1 lmmulty rrom State tax3tion
3s the United States.